Citation Nr: 1638246	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the matter for additional development in February 2014 and May 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.  

The claim was most recently remanded in May 2015 to obtain the Veteran's service personnel records (SPRs) and any outstanding private or VA treatment records.  The Veteran's SPRs and additional private treatment records dated from 2007 through 2013 were added to the file.  The private treatment records reflect treatment for low back complaints.  Also added to the record was an additional VA examination report from February 2016.  After reported review of the record and examination of the Veteran, it was the examiner's statement that "he was unable to find any medical care for chronic recurrent low back pain or condition, including thoracic spine while in service in the E-File, VBMS/STR [service treatment record].  The [V]eteran has a diagnosis of degenerative arthritis of the lumbar spine since 2009."  

The Board notes that the examiner does not recognize the evidence of record which shows that the Veteran was seen during service in May 1991 for mechanical back pain.  Accordingly, the February 2016 opinion is based upon an inaccurate factual predicate, and an addendum opinion is required.  See Reonal v. Brown, 5 Vet. App. 548 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); 38 C.F.R. § 4.2 (2015).  

It is also not clear whether the VA examiner reviewed the June 2014 VA examination report which includes a detailed history of reported inservice and post service back complaints.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the February 2016 opinion (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  Pertinent records in the claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disorder is related to service, including conceded in-service treatment for mechanical back pain.  The examiner's attention is directed to the service treatment record reflecting mechanical back pain in May 1999 and the June 2014 VA examination report which includes a detailed history of reported inservice and post service back complaints.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

